   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 1 of 6 PageID #: 40




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CLARENCE TAYLOR,                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
          v.                                         )           No. 4:20-cv-1300-NAB
                                                     )
POTOSI CORRECTIONAL CENTER,                          )
                                                     )
                 Defendant.                          )

                                  MEMORANDUM AND ORDER

          This matter is before the Court upon review of a complaint filed by plaintiff Clarence

Taylor, an inmate at the Potosi Correctional Center. For the reasons discussed below, the Court

will give plaintiff thirty days to pay the remainder of the $400 civil filing fee, and to file an

amended complaint. The Court will also deny without prejudice plaintiff’s motion for injunctive

relief.

                                            Civil Filing Fee

           Plaintiff initiated this civil action on September 22, 2020. On October 2, 2020 he filed a

notice indicating an intent to pay the civil filing fee for this matter, (ECF No. 3), and on October

23, 2020, he submitted $350 to the Court. However, the civil filing fee in effect at the time

plaintiff initiated this action was $400. In consideration of plaintiff’s pro se status, the Court will

give him the opportunity to submit the $50 remaining balance of the full civil filing fee.

                                  Legal Standard on Initial Review

          This Court is required to dismiss the instant complaint if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted. See 28 U.S.C. §§ 1915(e)(2), 1915A. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it fails
   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 2 of 6 PageID #: 41




to plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                           The Complaint

       Plaintiff initiated this action by submitting a document titled “Re: injunction.” (ECF No.

1). In the document, plaintiff can be understood to attempt to bring a civil action against the

Potosi Correctional Center (also “PCC”) on behalf of himself and other inmates. The Court



                                                   2
   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 3 of 6 PageID #: 42




liberally construes the document as a complaint filed pursuant to 42 U.S.C. § 1983 against the

PCC.

       In the complaint, plaintiff alleges that he and other inmates are in danger due to the lack

of duress alarm buttons in their cells. Included with the complaint are statements of plaintiff and

others describing how the absence of duress alarm buttons has affected them. After filing the

complaint, plaintiff filed a supplement consisting of correspondence and other materials

concerning the lack of duress alarm buttons. As in the complaint, these documents appear to

assert claims on behalf of plaintiff and others. Subsequently, plaintiff filed a motion titled

“Plaintiff’s Motion for Temporary Injunction” in which he asks the Court to issue an injunction

to “ensure the placement of duress buttons in housing unit one (1) and until it is done the use of

housing unit one (1) be terminated.” (ECF No. 8 at 1, 3).

                                            Discussion

       The complaint is subject to dismissal. First, the PCC is not a “person” subject to suit

under 42 U.S.C. § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

Additionally, plaintiff lacks standing to bring claims on behalf of other inmates. Generally, to

satisfy the standing requirement, a plaintiff “must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties.” Warth v. Seldin,

422 U.S. 490, 499 (1975). See also Delorme v. U.S., 354 F.3d 810, 815 (8th Cir. 2004) (standing

is a jurisdictional requirement that can be raised by the court sua sponte at any time during

litigation). Moreover, while federal law authorizes pro se parties to plead and conduct their own

cases personally, 28 U.S.C. § 1654, non-attorney pro se litigants may not represent others in

federal court. See Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (a person

who is not licensed to practice law may not represent another individual in federal court).



                                                 3
   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 4 of 6 PageID #: 43




       The Court will not dismiss this action at this time, and will instead give plaintiff the

opportunity to file an amended complaint. The amended complaint will replace the original. See

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005) (“It is well-established that an amended complaint supersedes an original complaint and

renders the original complaint without legal effect”). Plaintiff must type or neatly print the

amended complaint on the Court’s prisoner civil rights complaint form, which will be provided

to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or

petitioners should be filed on Court-provided forms where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

defendant he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all

the parties”). Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set

forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff

names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,



                                                 4
   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 5 of 6 PageID #: 44




1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a

claim.”). Furthermore, the Court emphasizes that the “Statement of Claim” requires more than

“labels and conclusions or a formulaic recitation of the elements of a cause of action.” See

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       Plaintiff must avoid attempting to amend a complaint by filing separate documents

containing changes he wishes to make to certain parts. Instead, plaintiff is required to file a

single comprehensive pleading that sets forth his claims for relief. See Popoalii v. Correctional

Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is appropriate to deny leave

to amend a complaint when a proposed amended complaint was not submitted with the motion).

If plaintiff files separate or supplemental documents in an attempt to change the original or any

amended complaint, the Court will not consider them.

        The Court now addresses plaintiff’s motion for injunctive relief. (ECF No. 8). Plaintiff

did not frame the motion under the Federal Rules of Civil Procedure, but it is the functional

equivalent of a motion under Rule 65(b)(1), which governs issuing a temporary restraining order

without notice to the adverse party or his attorney. Under Rule 65(b)(1), this Court may issue a

temporary restraining order “only if…specific facts in an affidavit or verified complaint clearly

show that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Here, plaintiff has yet to

file a complaint that survives initial review pursuant to 28 U.S.C. § 1915(e)(2) or 28 U.S.C. §

1915A. It therefore cannot be said that specific facts in a verified complaint clearly show he will



                                                5
   Case: 4:20-cv-01300-NAB Doc. #: 9 Filed: 02/02/21 Page: 6 of 6 PageID #: 45




suffer immediate and irreparable injury, loss or damage before the adverse party may be heard in

opposition. The instant motion will therefore be denied, without prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff shall have thirty days from the date of this

order to pay the remaining civil filing fee balance of $50. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;

(2) his prison registration number; (3) this case number; and (4) the statement that the remittance

is for the balance of the civil filing fee for this proceeding.

        IT IS FURTHER ORDERED that the Clerk shall mail to plaintiff a copy of the Court’s

form Prisoner Civil Rights Complaint Under 42 U.S.C. § 1983.

        IT IS FURTHER ORDERED that, within thirty days of the date of this order, plaintiff

shall file an amended complaint on the Court-provided form, in accordance with the instructions

in this order.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Temporary Injunction (ECF

No. 8) is DENIED without prejudice.

Plaintiff’s failure to timely comply with this order may result in the dismissal of this case,
without prejudice and without further notice.



                                                    NANNETTE A. BAKER
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of February, 2021.




                                                   6
